UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6225


QUINTIN IRVING BROWN,

                Petitioner - Appellant,

          v.

STANLEY K. YOUNG, Warden; HAROLD W. CLARKE, Director of the
Virginia Department of Corrections,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:11-cv-00084-HCM-FBS)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quintin Irving Brown, Appellant Pro Se. Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Quintin     Irving        Brown       seeks    to     appeal       the     district

court’s       order     denying       his    Fed.       R.    Civ.     P.    60(b)       motion    for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254      (2006)       petition.               The    order     is    not

appealable         unless        a     circuit         justice       or       judge       issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.       Angelone,          369    F.3d       363,      369        (4th     Cir.     2004).

A certificate           of     appealability            will      not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief      on    the    merits,       a    prisoner         satisfies       this     standard      by

demonstrating           that     reasonable            jurists       would        find     that    the

district         court’s     assessment        of      the     constitutional             claims    is

debatable        or     wrong.        Slack     v.      McDaniel,         529      U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                                    Accordingly, we



                                                   2
deny a certificate of appealability and dismiss the appeal.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                             DISMISSED




                                    3